DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-15, as filed are currently pending and have been considered below.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 9, the phrase “at a side” should be replaced by --at the side--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura (US 5,309,606).
Regarding claim 1, Kawamura discloses an apparatus comprising:
a tongue assembly (30); and
a slider (48) slidably mounted on the tongue assembly, being moveable upwardly and downwardly (Figs. 1 and 2 as shown), and having a bridge (Fig. 2 as annotated below) located at a side of the tongue assembly;
wherein the webbing passes through a bottom end of the bridge and is inserted through the slider and the tongue assembly (Fig. 1 as shown); the webbing has a shoulder belt (10a) located at a side, which has the bridge thereon, of the latching mechanism; when the slider is located in an unlocked position of the tongue assembly, the latching mechanism is capable of freely moving along the webbing (Fig. 2 shows an unlocked position); a tension of the shoulder belt acts on the bridge for driving the slider to move from the unlocked position of the tongue assembly to a locked position of the tongue assembly, such that the webbing is clamped and locked by the slider and the tongue assembly (Fig. 1 and 8 as shown).

    PNG
    media_image1.png
    404
    669
    media_image1.png
    Greyscale

Figure 2 as annotated from Kawamura
Regarding claim 2, Kawamura further discloses wherein the tongue assembly has an inserting portion (36) and a guide portion connected to a top end of the inserting portion (Fig. 1 as shown); the guide portion has
a webbing receiving aperture (40) formed through the guide portion; and
a clamping base (42) located above the webbing receiving aperture; and
the slider has a webbing clamping bridge (Fig. 2 as annotated above) located below the bridge; the bridge and the webbing clamping bridge are located at the same side of the guide portion of the tongue assembly (Figs. 1 and 2 as shown); the slider has an opening (50) formed between the webbing clamping bridge and the bridge; the webbing passes through the bottom end of the bridge and is inserted through the opening of the slider and the webbing receiving aperture of the tongue assembly (Fig. 1 as shown); the webbing is clamped and locked by the webbing clamping bridge and the clamping base (the device as shown in Fig. 2 is capable of behaving in the claimed manner wherein the space between the clamping bridge and the clamp base can be reduce trapping a webbing therebetween).

Regarding claim 3, Kawamura further discloses wherein when the tension in the shoulder belt causes a movement of the slider, the webbing is locked and clamped by a vertical clamping surface of the clamping base and a webbing clamping surface of the webbing clamping bridge of the slider (the device of Kawamura is capable of performing in the claimed manner wherein Applicant has not clarified the directionality of the surfaces relative to each other and the rest of the apparatus).

Regarding claim 10, Kawamura further discloses the invention as claimed in claim 2, wherein the guide portion of the tongue assembly has a first block (Fig. 2 as annotated above) and a second block (Fig. 2 as annotated above); the first block and the second block are formed on the guide portion; the second block is located below the first block; a sliding range of the slider up and down is limited by the first block and the second block (Fig. 2 as shown).
Regarding claim 14, Kawamura further discloses the invention as claimed in claim 2, wherein the slider has an extension formed on and downwardly protruding from a bottom portion of the webbing clamping bridge; when the slider moves upwardly, the extension covers a bottom portion of the webbing receiving aperture of the tongue assembly (Fig. 1 shows wherein the clamping bridge extends over the aperture when the slider is at its uppermost position).

Allowable Subject Matter
Claims 4-9, 11-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive. Applicant has argued that the claim requires the shoulder belt to be located on the same side of the tongue as the bridge. Applicant further argued the shoulder belt pulls the slider for clamping of the belt. Claim 1, as constructed, does not require the combination of the webbing with the latching mechanism. Furthermore, the term “side” does not specify the type of side being described. The side referred to could be understood to be a proximal side of the tongue wherein the insertable portion of the tongue would be considered a distal side.
Applicant’s arguments further rely on the premise that the shoulder belt is provided in combination with said latching mechanism and are considered moot in light of the above comments regarding the combination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677